Citation Nr: 1125692	
Decision Date: 07/07/11    Archive Date: 07/15/11

DOCKET NO.  09-08 933	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Entitlement to service connection for sleep apnea, to include as secondary to posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney


ATTORNEY FOR THE BOARD

D.S. Lee, Associate Counsel






INTRODUCTION

The Veteran served on active duty from June 1967 to October 1970 and from January 1972 to March 1981.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.

In January 2011, the Board determined that new and material evidence had been received to reopen the Veteran's claim of service connection for sleep apnea.  The substantive issue was remanded for further development of the Veteran's claim.  Such development was to include: efforts to obtain records pertaining to medical treatment received by the Veteran since December 2008; scheduling the Veteran for a new VA examination to determine the nature and etiology of his sleep apnea; and readjudication by the RO of the Veteran's reopened claim.  The Board is satisfied that the development actions directed in its remand have been met with substantial compliance by the RO.
 

FINDINGS OF FACT

1.  The Veteran has received a current diagnosis of sleep apnea.

2.  The Veteran's sleep apnea was not caused or aggravated by his service-connected PTSD, nor has it been shown to have been caused by any other injury or disease incurred during active duty service.


CONCLUSION OF LAW

The criteria for service connection for sleep apnea have not been met.  38 U.S.C.A. §§ 1110, 1112, 1113, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 3.303 (2010).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010) and 38 C.F.R.  §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical evidence or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In accordance with 38 C.F.R. § 3.159(b)(1), proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  

VA's notice requirements apply to all five elements of a service-connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Notice should be provided to a claimant before the initial unfavorable decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

A letter mailed to the Veteran in October 2008 notified him of the information and evidence needed to substantiate his claim of service connection for sleep apnea, both on a direct basis and on as secondary to his service-connected PTSD.  Such notice also included information that a disability rating and an effective date are assigned if his disability is determined to be service-connected, and hence, was also consistent with the notice requirements provided under Dingess.  Subsequently, the Veteran's claims were adjudicated for the first time in the RO's January 2009 rating decision.  Thus, notice provided to the Veteran was legally sufficient, and VA's duty to notify in this case has been satisfied.

VA has also fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate the Veteran's claims.  The Veteran's service treatment records, service personnel records, and identified and pertinent VA treatment records have been associated with the claims file.  Additionally, VA examinations were performed in December 2008 and March 2011 to determine the nature and etiology of the Veteran's sleep apnea.  Ultimately, the Board finds that the VA examinations, along with the other evidence of record, are fully adequate for the purposes of determining the etiology of the Veteran's sleep apnea.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  

Overall, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.

II.  Service Connection for Sleep Apnea

A.  General Service Connection Principles

In order to establish service connection, the facts, as shown by evidence, must demonstrate that a particular disease or injury resulting in current disability was incurred during active military, naval or air service or, if preexisting active service, was aggravated therein.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).

A disorder may also be service connected if the evidence of record reveals that the veteran currently has a disorder that was chronic in service or, if not chronic, that was seen in service with continuity of symptomatology demonstrated thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).  

Evidence that relates the current disorder to service must be medical unless it relates to a disorder that may be competently demonstrated by lay observation.  Savage, 10 Vet. App. at 495-97.  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  38 C.F.R. § 3.303(b).
Notwithstanding the lack of evidence of disease or injury during service, service connection may still be granted if all of the evidence, including that pertinent to service, establishes that the disability was incurred in service.  See 38 U.S.C.A. § 1113(b) (West 2002); 38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. App. 503, 505 (1992).

A service connection claim must be accompanied by evidence which establishes that the claimant currently has the claimed disability.  See Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992); see also Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

In order to prevail on the issue of service connection, there must be:  (1) medical evidence of a current disability; (2) medical evidence, or, in certain circumstances, lay evidence, of in-service occurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between an in-service injury or disease and the current disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  See also Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 341, 346 (1999).

Additionally, disability which is proximately due to, or results from, another disease or injury for which service connection has been granted shall be considered a part of the original condition.  38 C.F.R. § 3.310(a).  Any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service connected.  However, VA will not concede that a nonservice-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury.  38 C.F.R. § 3.310(b); see also Allen v. Brown, 7 Vet. App. 439, 448 (1995). 

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b).

B.  Veteran's Contentions

Through his October 2008 claim and January 2009 Notice of Disagreement, the Veteran contends that he is entitled to service connection for obstructive sleep apnea.  In furtherance of his claim, he asserts that his sleep apnea is directly related to his active duty service, and alternatively, that his sleep apnea has been caused and/or aggravated by his service-connected PTSD.

C.  Analysis

The Board has carefully reviewed the evidence in the claims file and finds that the Veteran is not entitled to service connection for sleep apnea, either on a direct basis or as secondary to his service-connected PTSD.  Although the evidence clearly shows a current and ongoing diagnosis of sleep apnea, it fails to establish an etiological relationship between the Veteran's sleep apnea and either his service-connected PTSD or any other injury or illness incurred during service.

In this regard, the Board notes that the Veteran's service treatment records do not reflect any in-service complaints or treatment of symptoms associated with a sleep disorder, nor do they show a diagnosis of sleep apnea or any other sleep disorder.  Physical examinations performed in December 1966, December 1971, August 1974, and February 1981 did not reveal any findings that are consistent with sleep apnea or any other sleep disorder.  Similarly, the Veteran's service personnel records also do not contain any evidence of an in-service sleep disorder.

VA treatment records which encompass treatment from December 2003 through February 2011 document complaints of daytime fatigue and limited sleep.  An examination performed in February 2004 showed mild psychomotor retardation, slow rate and volume of speech, and cognitive deficits in concentration and recent recall.  Subsequent treatment records document ongoing complaints of fatigue.  In August 2008, the Veteran reported that he slept in a recliner because he was unable to sleep while laying flat.  Other reported symptoms at that time included snoring and feeling tired upon waking.  A sleep study performed in October 2008 revealed a diagnosis of sleep apnea.  The VA treatment records, however, do not indicate an etiological relationship between the diagnosed sleep apnea and either the Veteran's service-connected PTSD or to any injury or illness incurred during his active duty service.

At a December 2008 VA examination, the Veteran denied having symptoms of sleep apnea during his active duty service and stated there was only one instance in which he was treated during service for "feeling run down."  According to the Veteran, such treatment consisted of two days of light duty work and rest, and he did not experience a recurrence of hypersomnia during the remainder of his service.  The Veteran reported, however, that he has snored most of his adult life including the period of his active duty service.  An examination of the Veteran confirmed a diagnosis of sleep apnea.  Nonetheless, the examiner concluded that the Veteran's sleep apnea is less likely as not related to his active duty service.  In support of this finding, the examiner noted that there was no evidence of any treatment or any reported symptoms of sleep apnea during service.  The examiner further noted that a review of medical literature did not indicate psychiatric causes, from PTSD or otherwise, for sleep apnea.  Further, as noted above, the examiner cited that the Veteran denied any symptoms of sleep apnea during his service.

Pursuant to the Board's January 2011 remand, the Veteran was afforded a new VA examination in March 2011 to clarify whether the Veteran's sleep apnea was aggravated by his service-connected PTSD and/or was related to any other in-service injury or illness incurred during his active duty service.  An examination performed at that time revealed ongoing daytime sleepiness, but symptoms that had overall improved with use of a CPAP machine prescribed by his VA physicians.  Although an ongoing diagnosis of sleep apnea was made, the VA examiner opined that the Veteran's sleep apnea is less likely as not caused, a result of, or aggravated by either his active duty service or his service-connected PTSD.  In support of this finding, the examiner again observed that the Veteran's service treatment records did not indicate that the Veteran was seen for snoring or other symptoms suggestive of sleep apnea.  With regard to the Veteran's asserted etiological relationship between sleep apnea and his service-connected PTSD, the examiner determined such a relationship is unlikely.  By way of explanation, the examiner noted that obstructive sleep apnea is caused by upper airway resistance, which leads to decreased oxygen levels, which in turn causes arousal and diminished sleep.  According to the examiner, research of the medical literature does not support a relationship between PTSD and an increase in upper airway resistance.

The Board takes note of a medical research paper submitted by the Veteran and his representative entitled, "Posttraumatic Stress Disorder and Obstructive Sleep Apnea Syndrome."  In an accompanying January 2009 submission, the Veteran and his representative assert that the research paper supports the proposition that PTSD may either cause or aggravate obstructive sleep apnea.  On its face, however, the research paper does not support such a contention.  Rather, the paper appears to conclude only that effective treatment of sleep apnea appears to have a beneficial effect upon the treatment of PTSD.  Hence, it does not support the Veteran's assertion that his sleep apnea has been caused or aggravated by his service-connected PTSD.  Even if the research paper could be construed as supporting an etiological relationship between PTSD and sleep apnea in general, it does not pertain in any way to the Veteran's specific case.  Accordingly, the Board does not attach probative weight to the research paper.  For these reasons, the Board also does not attach probative weight to the internet article submitted by the Veteran entitled, "Sleep Problems, PTSD Widespread Following Sept. 11."

Insofar as the Veteran asserted at his December 2008 VA examination that he snored during his active duty service, the Board is unable to attach probative weight to the Veteran's assertion.  In addressing lay evidence and determining what, if any, probative value may be attached to such lay evidence, attention must be directed to both competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  The United States Court of Appeals for Veterans Claims (Court) has held that veterans are competent to offer statements as to the continuity and severity of symptoms arising from his or her injuries.  See Barr v. Nicholson, 21 Vet. App. 303, 308-09 (2007) (holding that lay evidence is competent with regard to a disease or injury with "unique and readily identifiable features" that are "capable of lay observation."); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (holding that a veteran is competent to report as to onset and symptoms of a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370, 374 (2002) (holding that a veteran is competent to report as to onset and symptoms of tinnitus); Falzone v. Brown, 8 Vet. App. 398, 405 (1995) (holding that a veteran is competent to report as to the onset and symptoms of flatfoot).  Certainly, the Veteran is competent to report that he snored during service.  Nonetheless, his contentions in that regard are not supported by the evidence.  As noted previously, the service treatment records do not document any symptoms associated with sleep apnea, including snoring.  Further, the Veteran's contentions are effectively rebutted by inconsistent statements also made at his December 2008 VA examination, in which he denied having symptoms of sleep apnea during service.  In this regard, the Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006); but see Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (evidence of a prolonged period without medical complaint after service can be considered along with other factors in the analysis of a service connection claim).  Factors which the Board may consider include interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness in weighting the credibility of lay contentions.  See generally Caluza v. Brown, 7 Vet. App. 498 (1995).  In view of the foregoing, the Board does not attach probative weight to the Veteran's assertions.

Overall, the evidence does not show or even suggest an etiological relationship between the Veteran's sleep apnea and his service-connected PTSD or any other injury or illness incurred during service.  In this regard, the negative opinions provided in the December 2008 or March 2011 VA examinations are consistent with the Veteran's medical history and are unrebutted by contrary evidence.  As the preponderance of the evidence is against the Veteran's claim of service connection for sleep apnea, to include as secondary to PTSD, that claim must be denied.  In reaching this determination, the Board acknowledges that VA is statutorily required to resolve the benefit of the doubt in favor of the Veteran when there is an approximate balance of positive and negative evidence regarding the merits of an outstanding issue.  That doctrine, however, is inapplicable in this case because the preponderance of the evidence is against each of the Veteran's claims for service connection.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b).


ORDER

Service connection for sleep apnea, to include as secondary to PTSD, is denied.



____________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


